Case: 19-50707      Document: 00515302062         Page: 1    Date Filed: 02/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                      February 7, 2020
                                    No. 19-50707
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR CAMPOS-LAGUNAS, also known as Jose Lopez-Lomali, also known
as Carlos Ortiz, also known as Orbelin Lagunas Campos, also known as
Orbelin Campos Lagunas, also known as Carlos Laguna Campos, also known
as Lagunas Campos, also known as Oscar Laguan Campos, also known as
Norbelio Campos-Lagunas, also known as Carlo Garcia, also known as Oberlin
Campos,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:19-CR-62-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Oscar Campos-Lagunas appeals the sentence imposed following his
guilty plea conviction for illegal reentry following deportation in violation of
8 U.S.C. § 1326. He argues that the enhancement of his sentence pursuant to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50707    Document: 00515302062     Page: 2   Date Filed: 02/07/2020


                                 No. 19-50707

§ 1326(b)(2), which increased his statutory maximum sentence to 20 years of
imprisonment and three years of supervised release, is unconstitutional
because of the treatment of the provision as a sentencing factor rather than as
an element of a separate offense that must be proved to a jury beyond a
reasonable doubt. He concedes that this issue is foreclosed by Almendarez-
Torres v. United States, 523 U.S. 224 (1998). However, he seeks to preserve
the issue for possible Supreme Court review because, he argues, subsequent
decisions indicate that the Supreme Court may reconsider its holding in
Almendarez-Torres.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt. We have held that subsequent Supreme Court decisions did
not overrule Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
497 (5th Cir. 2014) (considering the effect of Alleyne v. United States, 570 U.S.
99 (2013)); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.
2007) (considering the effect of Apprendi v. New Jersey, 530 U.S. 466 (2000)).
Thus, Campos-Lagunas’s argument is foreclosed.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                       2